The opinion of the Court was delivered by
Mr. Justic® Watts.
For the reasons set out in the order of his Honor, Judge Prince, Circuit Judge, it is the judgment of this Court that the judgment of the Circuit -Court be affirmed.

Footnote.—As to how far purchaser at a judicial sale is protected, and when he will be compelled to complete the purchase, see note in 21 L. R. A. 33. As to existence of easement for public highway as a breach of covenant against encumbrances, see note in 34 A. & E. Ann. Cas. 1914d, 1011, and 48 L. R. A. (N. S.) 619.